
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Rivera (for
			 himself, Ms. Wasserman Schultz, and
			 Ms. Wilson of Florida submitted the
			 following resolution; which was referred to the
			  Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the Florida International
		  University Golden Panthers for the school’s first Bowl
		  victory.
	
	
		Whereas Florida International University (FIU),
			 established in 1965, is a public university located in Miami, Florida;
		Whereas the FIU football program was established in 1999
			 and had its inaugural season in 2002 in Division 1–AA;
		Whereas the FIU Golden Panthers moved to Division I–A in
			 2005, joining the Sun Belt Conference;
		Whereas the FIU Golden Panthers were the 2010 Sun Belt
			 Conference co-champions;
		Whereas, on December 26, 2010, the FIU Golden Panthers
			 defeated the University of Toledo Rockets 34–32 in the Little Caesars Pizza
			 Bowl;
		Whereas the Little Caesars Pizza Bowl was the first bowl
			 appearance for the FIU football program as well as their first victory;
		Whereas, during the Little Caesars Pizza Bowl game, FIU
			 wide receiver Eugene T.Y. Hilton, who had 3 catches for 32 yards
			 and a touchdown, also returned a kickoff 89 yards for a touchdown, and was
			 instrumental on a 4th-and-17 conversion that eventually set up the game-winning
			 field goal, was named the Little Caesars Pizza Bowl Most Valuable
			 Player;
		Whereas kicker Jack Griffin connected on a 34-yard field
			 goal as time expired to clinch the victory for the FIU Golden Panthers;
		Whereas the FIU football team of skilled players,
			 including Marquis Rolle, Willis Wright, Junior Mertile, Larvez Mars, Eugene
			 T.Y. Hilton, Wayne Times, Jeremiah Harden, Solomon Smith,
			 Anthony Gaitor, Khambrel McGee, Kedrick Rhodes, Glenn Coleman, Ashlyn Parker,
			 Jake Medlock, Wesley Carroll, Toronto Smith, Wayne Younger, Colt Anderson,
			 Franklin Brown, Dudley LaPorte, Kreg Brown, Randy Williams, Chuck Grace,
			 Markeith Russell, Terrance Taylor, Emmanuel Souarin, Jonathan Cyprien, Darian
			 Mallary, Jose Cheeseborough, Darriet Perry, Dezariah Johnson, Jonathan Faucher,
			 Jarvis Wilson, Justin Halley, Cain Elliot, Zach Schaubaut, Robert Boswell,
			 Winston Fraser, Trenard Turner, Brandon Bennett, Jarrell McGee, Derrick Jones,
			 Jr., Jack Griffin, Sam Miller, Josh Brisk, Kenneth Dillard, Torrence Seymour,
			 Caleb Vincent, Antwoine Bell, Jeremy Jermin, Aaron Davis, Michael Davies, Sam
			 Gervais, Kasey Smith, Junior Delpe, Dylan Lynch, David Delsoin, Anton Graham,
			 Nick Thorstenson, Giancarlo Revilla, Rupert Bryan, Jr., Gregory Hickman,
			 Michael Cal, Dereck Wimberly, Jr., Kenneth White, Donald Senat, Christopher
			 Edwards, Curtis Bryant, Chris Nasiff, Mitch MacClugage, David Istanich, Kevin
			 Van Kirk, Austin Tottle, Caylin Hauptmann, Ceedrick Davis, Stephen Bailey,
			 Chris Cawthon, Andre Pound, Brad Serini, Cedric Mack, James Wiggins, Ty
			 Frierson, Jairus Williams, Greg Ellingson, Ariel Martinez, Michael Curry, Mitch
			 Wozniak, Joey Harris, Mike Jean-Louis, Jacob Younger, Rockey Vann, Jordan
			 White, Paul Crawford, Andrew Mattox, James Jones, Joshua Forney, Tourek
			 Williams, Jerrico Lee, and Isame Faciane, contributed extraordinary
			 performances throughout the regular season and the Little Caesars Pizza
			 Bowl;
		Whereas FIU Head Coach Mario Cristobal provided strong,
			 wise leadership and instilled a solid work ethic for the football team;
		Whereas Coach Cristobal has been commended by the National
			 Collegiate Athletic Association (NCAA) for the team's 74-point increase in the
			 all-important Academic Progress Rate for the improved academic
			 performance of the football team since the arrival of [Coach Cristobal] in
			 December 2006;
		Whereas the FIU coaching and support staff, which included
			 Athletic Director Pete Garcia, Defensive Coordinator Geoff Collins, Offensive
			 Coordinator Scott Satterfield, Cedric Calhoun, Greg Laffere, Alex Mirabal, Juan
			 Navarro, Frank Ponce, Jeff Popovich, Apollo Wright, Phil Ockinga, Roderick
			 Moore, Dennis Smith, Tony Egues, Dan Hernandez, Jared Brookman, and Andrew
			 Green, exhibited exemplary leadership and guidance to the team; and
		Whereas the dedicated FIU Golden Panthers fans supported
			 their team with joy and enthusiasm: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates—
				(A)the Florida International University Golden
			 Panthers football team for their first bowl victory in the Little Caesars Pizza
			 Bowl and for their outstanding performance during the 2010 season; and
				(B)FIU wide receiver Eugene
			 T.Y. Hilton for winning the 2010 Little Caesars Pizza Bowl Most
			 Valuable Player Award;
				(2)recognizes and praises the achievements of
			 the FIU Golden Panthers football players, coaches, and support staff whose hard
			 work, dedication, and resiliency proved instrumental throughout the
			 season;
			(3)commends the Florida International
			 University students, faculty, alumni and fans for their dedication; and
			(4)directs the Clerk of the House of
			 Representatives to transmit an enrolled copy of this resolution to—
				(A)the FIU Head Coach, Mario Cristobal;
				(B)FIU Wide Receiver, Eugene
			 T.Y. Hilton;
				(C)the FIU President, Dr. Mark B. Rosenberg;
			 and
				(D)the FIU Athletic Director, Pete
			 Garcia.
				
